[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10255                ELEVENTH CIRCUIT
                                                                      AUGUST 27, 2010
                                   Non-Argument Calendar
                                                                        JOHN LEY
                                 ________________________
                                                                         CLERK

                            D.C. Docket No. 1:09-cr-20530-DLG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                            versus


ANGEL TAMARIT,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (August 27, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Angel Tamarit appeals his convictions for manufacturing and possessing
with intent to distribute less than 50 plants of marijuana, 21 U.S.C. §§ 841(a)(1),

(b)(1)(D), maintaining a residence to manufacture and distribute marijuana, id. §

856(a)(1), and carrying a firearm in relation to or in furtherance of trafficking in

marijuana, 18 U.S.C. § 924(c)(1)(A). Tamarit argues that the Double Jeopardy

Clause of the Fifth Amendment to the U.S. Constitution barred a second trial after

his first trial ended in a mistrial and the government failed to prove that he carried

or possessed a firearm in relation to or in furtherance of his drug crime. We

affirm.

      “We ‘review de novo, as a pure question of law, any possible violation of

the Double Jeopardy Clause,’” United States v. McIntosh, 580 F.3d 1222, 1226

(11th Cir. 2009) (quoting United States v. Thurston, 362 F.3d 1319, 1322 (11th

Cir. 2004)), and we examine findings of fact related to that issue for clear error,

United States v. Vallejo, 297 F.3d 1154, 1162 (11th Cir. 2002). We also review

de novo the denial of a judgment of acquittal, and we construe the evidence in the

light most favorable to the government. United States v. Demarest, 570 F.3d

1232, 1239 (11th Cir. 2009).

      The district court did not err when it ruled that Tamarit’s second trial was

not barred by the Double Jeopardy Clause. Double jeopardy does not bar a retrial

unless the government “intended to ‘goad’ the defendant into moving for a

                                           2
mistrial.” Oregon v. Kennedy, 456 U.S. 667, 676, 102 S. Ct. 2083, 2089 (1982).

Tamarit argues that the government intentionally violated a ruling in limine

prohibiting testimony about Tamarit’s prior “marijuana grows,” but the district

court found that the government “was negligent in” failing to “properly instruct[]

its witnesses and [was] careless in its questioning.” The record supports that

finding. The government interrupted its first witness before he could explain that

Tamarit had sold marijuana on another occasion. After a second witness stated

that Tamarit had “grown marijuana previously,” the government apologized and

asked for a curative instruction. The record does not suggest that “the

Government actually intended to provoke a mistrial.” United States v. Shelley,

405 F.3d 1195, 1200 (11th Cir. 2005).

      The district court also did not err by denying Tamarit’s motion to acquit him

of his firearms charge. Agents seized from Tamarit’s waistband a pistol that was

fully loaded and had one bullet chambered, and Tamarit told agents that he carried

a pistol for “protection” and he “knew that either he was going to be robbed or the

police were going to show up at his house.” See United States v. Timmons, 283

F.3d 1246, 1251–52 (11th Cir. 2002). The government proved Tamarit possessed

the gun “in furtherance of” or “in relation to” his marijuana operation.

      We AFFIRM Tamarit’s convictions.

                                          3